             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MICHIGAN
                  SOUTHERN DIVISION


NOEL HADLEY,

                    Petitioner,
             v.                             Case No. 18-11584
                                            Hon. Terrence G. Berg
T PENDELL, ET AL.,

                    Respondent.

    OPINION AND ORDER OF SUMMARY DISMISSAL
  Pending before the Court is Plaintiff Noel Hadley’s pro se civil

rights complaint filed under 42 U.S.C. § 1983. Hadley, a state

prisoner confined at the Central Michigan Correctional Facility in

St. Louis, Michigan, originally filed the complaint in the United

States District Court for the Western District of Michigan but, after

dismissing    two    defendants   (the   Michigan   Department     of

Corrections and Richard Russell), the Western District transferred

the case to this Court. The complaint is DENIED because it fails to

state a claim upon which relief may be granted.

                             I. Standard

  Federal Rule of Civil Procedure 8(a) requires that a complaint

set forth “a short and plain statement of the claim showing that the

pleader is entitled to relief,” as well as “a demand for the relief
sought.” F. R. Civ. P. 8(a)(2), (3). The purpose of this rule is to “give

the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957) and F. R.

Civ. P. 8(a)(2)). While this notice pleading standard does not require

“detailed” factual allegations, Twombly, 550 U.S. at 555, it does

require more than the bare assertion of legal conclusions or “an

unadorned,      the-defendant-unlawfully-harmed-me         accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that offers

‘labels and conclusions’ or ‘a formulaic recitation of the elements of
a cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at

555). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’

devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550
U.S. at 557).

   Plaintiff has been granted leave to proceed without prepayment

of the filing fee for this action. Under the Prison Litigation Reform

Act, the Court is required to sua sponte dismiss an in forma

pauperis complaint before service on a defendant if it determines

that the action is frivolous or malicious, fails to state a claim upon
which relief can be granted, or seeks monetary relief against a

defendant who is immune from such relief. See 42 U.S.C. § 1997e(c);

28 U.S.C. § 1915(e)(2)(B).      Similarly, the Court is required to
dismiss a complaint seeking redress against government entities,

                                   2
officers, and employees that it finds to be frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief.

See 28 U.S.C. § 1915A(b). A complaint is frivolous if it lacks an

arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319,

325 (1989).

  To state a federal civil rights claim, a plaintiff must allege that:

(1) he was deprived of a right, privilege, or immunity secured by the

federal Constitution or laws of the United States, and (2) the

deprivation was caused by a person acting under color of state law.
Flagg Bros. v. Brooks, 436 U.S. 149, 155–57 (1978). A pro se civil

rights complaint is to be construed liberally. Haines v. Kerner, 404

U.S. 519, 520–21 (1972).
                           II. Discussion

  Plaintiff’s complaint alleges that the mailroom facility at the

Central Michigan Correctional Facility improperly rejected two

books and a newspaper because they were not printed in blue or

black ink and were not from an approved vendor. He argues that

defendants, prison warden Lori Gidley, assistant resident unit
specialists M. Davis, and T. Pendell, violated his right to free speech

under the First Amendment and his right to equal protection by

denying his grievances challenging the withholding of the books
and newspaper.

                                  3
  The First Amendment guarantees “the right of the people ... to

petition the Government for a redress of grievances.” U.S. Const.

amend. I. While a prisoner has a First Amendment right to file

grievances against prison officials, Herron v. Harrison, 203 F.3d

410, 415 (6th Cir. 2000), the First Amendment does not impose an

affirmative obligation on the government to consider, respond to, or

grant any relief on a petition for redress of grievances. Smith v.

Arkansas State Hwy. Employees, Local 1315, 441 U.S. 463, 464–65

(1979); Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999) (“A

citizen’s right to petition the government does not guarantee a
response to the petition or the right to compel government officials

to act on or adopt a citizen's views.”). Nor does a prisoner have a

constitutionally-protected   interest   in   an   inmate   grievance
procedure or the right to an effective procedure.          Walker v.

Michigan Dep’t of Corrections, 128 F. App’x 441, 445 (6th Cir. 2005).

Plaintiff’s dissatisfaction with the investigation of his concerns and

responses to his grievance fails to state a claim upon which relief

may be granted. See Carlton v. Jondreau, 76 F. App’x 642, 644 (6th

Cir. 2003).
  Plaintiff also alleges a violation of his equal protection rights.

The linchpin of an equal protection claim is that the government

has treated people who are similarly-situated in a different
manner. Bannum, Inc. v. City of Louisville, 958 F.2d 1354, 1359–60

                                  4
(6th Cir. 1992). Plaintiff asserts, in conclusory fashion, that he is

being denied equal protection, but does not provide any factual

support for his assertion. He fails to indicate with any specificity

how he has been treated differently from others who are similarly

situated. The fact that some prisoners may be receiving

publications which Plaintiff deems similar to those he ordered does

not mean that those prisoners are similarly situated to Plaintiff or

that Plaintiff is being treated unfairly. Conclusory allegations are

insufficient to state a civil rights claim. Crawford-El v. Britton, 523

U.S. 574, 588 (1998). Prisoners are not members of a protected class
for equal protection purposes. Hampton v. Hobbs, 106 F.3d 1281,

1286 (6th Cir. 1997). Plaintiff fails to state an equal protection

claim in his complaint.
  Finally, also before the Court is Plaintiff’s Motion to Reinstate

defendant Richard D. Russell. The District Court for the Western

District dismissed Russell because Plaintiff failed to make any

specific allegations against Russell. The Court also held that

Russell’s decision upholding the denial of Plaintiff’s grievance did

not create a claim because supervisory liability cannot be based
upon the mere failure to act. See Order, Dkt. 3.

  Plaintiff seeks reinstatement of Russell on the ground that

Russell’s failure to act to correct the alleged wrongs is sufficient to
state a claim under § 1983. A claimed constitutional violation must

                                  5
be based upon active unconstitutional behavior. Grinter v. Knight,

532 F.3d 567, 575–76 (6th Cir. 2008). Supervisory liability may not

be based upon the mere failure to act. Id. at 576. Further, § 1983

liability may not be imposed simply because a supervisor denied an

administrative grievance or failed to act based upon information

contained in a grievance. See Shehee v. Luttrell, 199 F.3d 295, 300

(6th Cir. 1999). Plaintiff’s motion is denied.

                             III. Order

IT IS ORDERED THAT:

     (1) The civil rights complaint is DISMISSED WITHOUT
PREJUDICE FOR FAILING TO STATE A CLAIM UPON WHICH

RELIEF CAN BE GRANTED.

     (2) Plaintiff’s Motion to Reinstate is DENIED.
     (3) IT IS CERTIFIED by the Court that any appeal taken by

Plaintiff would not be done in good faith.


    SO ORDERED.




Dated: December 20, 2018 s/Terrence G. Berg
                         TERRENCE G. BERG
                         UNITED STATES DISTRICT JUDGE




                                  6
                  Certificate of Service
I hereby certify that this Order was electronically filed, and
the parties and/or counsel of record were served on December
20, 2018.

                       s/A. Chubb
                       Case Manager




                                7
